Citation Nr: 0619063	
Decision Date: 06/29/06    Archive Date: 07/07/06

DOCKET NO.  03-19 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Eligibility for Survivors' and Dependents' Educational 
Assistance (DEA) under 38 U.S.C. Chapter 35 (2005).


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter


ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1966 to June 
1969.  He was a recipient of the Bronze Star Medal with Valor 
and the Purple Heart Medal for wounds received in combat.  
The veteran died in March 2002.  The appellant is the 
veteran's widow. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 decision of the 
Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied entitlement 
to both service connection for the cause of the veteran's 
death and eligibility to DEA under 38 U.S.C. Chapter 35.

A hearing was conducted by the undersigned in January 2004 
sitting in Washington, DC; a copy of the transcript is of 
record.  


FINDINGS OF FACT

1.  At the time of the veteran's death, service connection 
was in effect for post-traumatic stress disorder (PTSD), 
evaluated as 30 percent disabling; a scalp laceration scar 
with headaches evaluated as noncompensable; and hemorrhoids 
evaluated as noncompensable.

2.  The veteran died in March 2002 due to cardiac arrest due 
to (or as a consequence of) cor pulmonale due to (or as a 
consequence of) obstructive sleep apnea and [chronic 
obstructive pulmonary disease (COPD)] due to (or as a 
consequence of) [coronary artery disease (CAD)].  Chronic 
hypoxia was listed as an "other significant condition 
contributing to death but not resulting in the underlying 
cause."  An autopsy was not performed. 

3.  The preponderance of the competent evidence of record is 
against a finding that the veteran's death was causally 
connected to his service-connected scalp laceration scar with 
headaches.


CONCLUSIONS OF LAW

1.  A service-connected disability did not cause or 
contribute substantially or materially to the cause of the 
veteran's death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1137, 1310, 5102, 5103, 5103A, 5107(b) (West 2002 and Supp. 
2005); 38 C.F.R. §§ 3.102, 3.159, 3.312, 3.326 (2005).

2.  The requirements for eligibility for dependents' 
educational benefits under Chapter 35, Title 38, United 
States Code, have not been met.  38 U.S.C.A. §§ 3500, 3501, 
3510 (West 2002 and Supp. 2005); 38 C.F.R. §§ 3.807, 21.3021 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102, VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a disability; evidence of a 
nexus between service and the disability; the degree of 
disability, and the effective date of any disability 
benefits.  The appellant must also be notified to submit all 
evidence in her possession, what specific evidence she is to 
provide, and what evidence VA will attempt to obtain.

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and, in some cases, securing expert opinions.  38 
U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in July 2002 
correspondence fulfills the provisions of 38 U.S.C.A. § 
5103(a), save for a failure to provide notice of the type of 
evidence necessary to establish an effective date for the 
benefits sought on appeal.  The failure to provide notice of 
the type of evidence necessary to establish an effective date 
for the benefits sought on appeal is harmless because the 
preponderance of the evidence is against the appellant's 
claims for service connection for the cause of the veteran's 
death and eligibility to DEA, and any question on this point 
is moot.  Simply put, there is no evidence that any VA error 
in notifying the appellant reasonably affects the fairness of 
this adjudication.  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  Service and post-
service medical records are available and there is no 
pertinent evidence which is not currently part of the claims 
file.  Further, two separate medical expert opinions were 
secured from VHA neurologists who reviewed the entire record.  
Hence, VA has fulfilled its duty to assist the appellant in 
the prosecution of her claims. 

The Claims

I. Entitlement to Service Connection for the Cause of the 
Veteran's Death.

The appellant alleges that the veteran's service-connected 
head trauma caused a brainstem stroke, and that this 
"service-related" stroke in turn resulted in the fatal 
cardiac arrest and other clinical entities identified on the 
certified cause of death.  It is requested that the appellant 
be afforded the benefit of the doubt.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. 
§ 3.303.  Additionally, certain chronic diseases, such as 
arteriosclerosis (a common form of which is atherosclerosis, 
one kind of which atherosclerosis is coronary artery 
disease), brain hemorrhage, or brain thrombosis, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  

Additionally, a disability which is proximately due to, or 
results from, another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a).  Specifically, 
when aggravation of a disease or injury for which service 
connection has not been granted is proximately due to, or the 
result of, a service-connected condition, the veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Furthermore, service connection may be granted for the cause 
of the veteran's death if a disorder incurred in or 
aggravated by service either caused or contributed 
substantially or materially to the cause of death.  For a 
service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death; rather, it must be shown that there was a 
causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312. 

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 12 
Vet. App. 22, 30 (1998).  In so doing, the Board may accept 
one medical opinion and reject others.  Id.  At the same 
time, the Board cannot make its own independent medical 
determinations, and it must have plausible reasons, based 
upon medical evidence in the record, for favoring one medical 
opinion over another.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997).  Thus, the Board must determine the weight to be 
accorded the various items of evidence in this case based on 
the quality of the evidence and not necessarily on its 
quantity or source.

During the veteran's lifetime, service connection was in 
effect for post-traumatic stress disorder (PTSD), evaluated 
as 30 percent disabling; a scalp laceration scar with 
headaches evaluated as noncompensable; and hemorrhoids 
evaluated as noncompensable.  

A March 2002 certificate of death listed the cause of death 
as cardiac arrest due to (or as a consequence of) cor 
pulmonale due to (or as a consequence of) obstructive sleep 
apnea and [chronic obstructive pulmonary disease (COPD)] due 
to (or as a consequence of) [coronary artery disease (CAD)].  
Chronic hypoxia was listed as an "other significant 
condition contributing to death but not resulting in the 
underlying cause."  Medical evidence of record includes VA 
examinations and treatment records.  It also includes private 
treatment records from Robert W. Brennan, M.D.  Subsequently, 
the Board sought a medical expert opinion from a Veterans 
Health Administration (VHA) neurologist on two separate 
occasions.  Medical documents from each of these specialists 
are of record.

The veteran's service-connected head trauma originated from 
an inservice injury he suffered as a result of being thrown 
from a truck that exploded.  The evidence shows that the 
veteran reported having had a large laceration on his scalp, 
forehead, and eyebrow, as well as having been rendered 
unconscious.  A service medical record dated in October 1968 
notes a complaint of frequent headaches and dizziness since 
the accident.

Post-service, the evidence of record includes complaints of 
chronic severe incapacitating headaches from 1969 to 1985.  
The post-service evidence reflects treatment for complaints 
of some occurrences lasting from 15 days to three months, 
with occasional dizziness; patient reports of hospitalization 
for severe headaches; and recorded blood pressure readings 
with diastolic numbers of between 90 and 120.  See VA 
examination records dated in December 1974, March 1981, May 
1985 and October 1999; a September 1980 private treatment 
record from John Meloy, M.D.; a September 1980 treatment 
record from Carroll P. Osgood, M.D.; and a March 1981 
treatment record from Peter F. Pontzer, M.D.  

In July 1973, the veteran, citing his suffering from severe 
headaches, tendered his resignation as a law enforcement 
officer.  

In 1983, the veteran had a brainstem stroke.

A May 1985 VA examiner opined that the veteran's 
[cerebrovascular accident (CVA)] with Wallenberg syndrome 
(i.e., the vertebral artery stroke, or brainstem stroke) was 
"probably related" to his service-connected head and neck 
injuries.

The evidence of record also includes an August 1985 opinion 
letter from Dr. Brennan, who treated the veteran after his 
brainstem stroke.  Dr. Brennan reported that following the 
stroke the veteran developed a number of "related 
problems," including sleep apnea.  Directly addressing the 
question of whether the veteran's head injury while on active 
duty "predisposed him" to stroke, Dr. Brennan opined that 
"there is a significant possibility that [the veteran's] 
history of head injury may have contributed, together with 
other risk factors, to his subsequent development of 
vertebral artery stroke."

Significantly, however, there is no evidence of record of a 
relationship between the veteran's brainstem stroke and his 
death.  In this regard, while the May 1985 VA examiner and 
Dr. Brennan each link the veteran's stroke to his service-
connected head trauma, neither physician, for obvious 
reasons, was yet able to link the stroke to the fatal cardiac 
arrest and other clinical entities that were later noted on 
the veteran's death certificate as the cause or contribute 
cause of death.  

Further, while the May 1985 VA examiner and Dr. Brennan 
opined that the veteran's head trauma was "probably 
related" or "may have contributed" to brainstem stroke, 
such phrases are not sufficiently probative to provide a 
basis to grant service connection.  Warren v. Brown, 6 Vet. 
App. 4, 6 (1993).  Indeed, the United States Court of Appeals 
for Veterans Claims has held that a medical statement using a 
term such as "could," or "may," or "possibly," without 
supporting clinical data or other rationale, is too 
speculative to provide the degree of certainty required for 
medical nexus evidence.  Bloom v. West, 12 Vet. App. 185, 187 
(1999).  Simply put, a medical opinion expressed in terms of 
"may" also implies "may or may not," and is too 
speculative to establish medical nexus  Bostain v. West, 11 
Vet. App. 124, 127-28 (1998); Obert v. Brown, 5 Vet. App. 30, 
33 (1993).

The Board notes that the December 2004 VHA medical expert 
opinion solicited was inadequate.  The response to the first 
request did not contain enough detail or discussion of the 
medical principles involved that would allow the Board to 
make a determination in this claim.  In addition, the 
December 2004 opinion merely addressed the veteran's stroke 
to his service-connected disabilities.  According to the 
veteran's death certificate; however, the veteran's service-
connected disorders were not listed as a cause of the 
veteran's death.

The Board had requested an opinion that, if the examiner 
determined that the stroke in 1983 was caused or related to 
the head injury during service, then the examiner should 
determine whether it was at least as likely as not that the 
veteran's cerebral vascular accident in 1983 caused or 
chronically worsened the veteran's obstructive sleep apnea.  
If the answer was yes, then an opinion was required to 
determine whether it was at least as likely as not that the 
veteran's sleep apnea caused or chronically worsened the 
fatal cardiac arrest.

The December 2004 examiner provided insufficiently probative 
conclusions (i.e., "injuries sustained while in service may 
have some contribution . . . ."), and likewise proved too 
speculative to establish medical nexus.  Warren v. Brown; 
Bloom v. West; Bostain v. West; Obert v. Brown.  See VHA 
medical expert opinion dated in December 2004.  The examiner 
did not specifically address the questions posed by the 
Board.

In contrast, pursuant to the Board's second request, a VHA 
neurologist opined in October 2005, after reviewing the 
claims folder, that it was "highly unlikely" that the 
veteran's service-connected head trauma, including the 
forehead lacerations, played a causative role in his 
brainstem stroke.  The October 2005 VHA neurologist concluded 
that the medical evidence of record demonstrated normal 
neurological examinations upon separation from service in 
June 1969 as well as during VA treatment in December 1974.  
Additionally, the October 2005 VHA neurologist cited the 
September 1980 treatment record from Dr. Meloy, whose patient 
records document the veteran' normal skull X-rays, 
electroencephalogram (EEG), and computed axial tomography 
(CT) scan.  

The October 2005 VHA neurologist opined that the headaches 
and dizziness the veteran suffered after his head trauma did 
not constitute evidence of neurologic deficits that would 
later manifest themselves in a brainstem stroke.  The October 
2005 VHA neurologist furthermore stated that the veteran's 
nonservice-connected hypertension and hyperlipidemia were 
both risk factors for stroke.  He also noted that the 
narrowing of the right vertebral artery near the confluence 
with the basilar artery, discovered upon the application of 
an angiogram, would not be commonly found as a result of head 
trauma.  The neurologist added that the interval of fifteen 
years separating the veteran's head injury in September 1968 
and his brainstem stroke in June 1983 made this nexus even 
more unlikely; the clot would have long since been resolved.  
Rather, the neurologist wrote that it was most likely that 
the lesion was atherosclerotic in nature, and that this 
directly caused the stroke and was related to the 
hypertension and hyperlipidemia.  As to the chronic residuals 
of the veteran's brainstem stroke, the October 2005 VHA 
neurologist reported that the type of stroke the veteran 
suffered clinically affected the right lateral medulla, and 
would be associated with incoordination, difficulty 
swallowing, vocal cord paralysis, impaired respiration, 
dizziness (vertigo), and sensory disturbances as well as 
abnormal papillary responses.

The Board directed the October 2005 VHA neurologist to 
address the likelihood of the veteran's brainstem stroke, or 
any residuals thereof, playing a causative role in his death 
only in the event the neurologist first found a medical nexus 
to exist between his service-connected head trauma and his 
stroke.  As the October 2005 VHA neurologist discerned no 
causal connection, the Board does not reach the factual 
question of whether his brainstem stroke, or any residuals 
thereof, caused or contributed substantially or materially to 
the cause of the veteran's death.

Accordingly, given that the October 2005 VHA medical expert 
opinion was based on a review of all of the evidence of 
record, and given that the opinions by the May 1985 VA 
examiner and by Dr. Brennan offered by the appellant are too 
speculative to grant service connection, the Board finds that 
the preponderance of the competent evidence is against the 
claim.  Nor is there any evidence of record to support a 
finding of presumptive service incurrence under 38 C.F.R. 
§§ 3.307, 3.309.  Hence, service connection for the cause of 
the veteran's death is denied.

Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.  The Board finds the October 2005 
VHA opinion more probative for the reasons given above.  
While the Board may not ignore a medical opinion, it is 
certainly free to discount the relevance of a physician's 
statement, as it has done in this case.  See Sanden v. 
Derwinski, 2 Vet. App. 97 (1992).  

In reaching this decision the Board considered the January 
2004 testimony provided by the appellant and her daughter 
before the undersigned.  The appellant and her daughter 
described the physical and emotional problems that the 
veteran experienced after he was discharged from service.  
They maintained that the veteran's head injury during service 
caused him to have a stroke in 1983 and a subsequent smaller 
stroke that ultimately caused his death.  

According to the death certificate, the veteran died in March 
2002 due to cardiac arrest due to (or as a consequence of) 
cor pulmonale due to (or as a consequence of) obstructive 
sleep apnea and [chronic obstructive pulmonary disease 
(COPD)] due to (or as a consequence of) [coronary artery 
disease (CAD)].  Chronic hypoxia was listed as an "other 
significant condition contributing to death but not resulting 
in the underlying cause."  Unfortunately, as described 
above, the preponderance of the medical evidence is against a 
finding of a medical relationship between the veteran's 
inservice head injury with the strokes he later suffered, or 
with the disorders listed on the veteran's death certificate.  

While the appellant and her daughter contend that the 
veteran's in-service head injury ultimately caused or 
contributed to the veteran's death, the record does not 
indicate that they have any training or expertise in the 
field of medicine.  Hence, their assertions of medical 
causation are not probative because laypersons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992). 

Although the appellant is entitled to the benefit of the 
doubt where the evidence is in approximate balance, the 
doctrine is inapplicable where, as here, the preponderance of 
the evidence is against the claim.  Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990).

II. Entitlement to DEA benefits.

In pertinent part Chapter 35, Title 38, United States Code 
extends VA's educational program to surviving spouses of 
veterans who died of service-connected disabilities and to 
the surviving spouse of a veteran who, when he died, had a 
service-connected total disability that was permanent in 
nature. See 38 U.S.C.A. §§ 3500, 3501(a)(1); 38 C.F.R. §§ 
3.807, 21.3021.

As service connection for the cause of the veteran's death is 
not warranted, and as the veteran, when he died, did not have 
a service-connected total disability that was permanent in 
nature, the Board concludes that the criteria for basic 
eligibility for DEA under Chapter 35, Title 38, United States 
Code, have not been met. 

Conclusion

Nothing precludes the appellant from filing a claim to reopen 
the matter of entitlement to service connection for the cause 
of the veteran's death and, therewith, for eligibility to 
DEA.  If she can obtain and associate with the record medical 
opinion evidence affirming a relationship between the 
veteran's brainstem stroke and his death, such evidence would 
be new and material and sufficient to reopen the claim.  38 
U.S.C.A. § 5108 (West 2002).  The quality of the evidence 
would then be readjudicated based on the evidence available 
at that time.









ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to dependents' educational assistance under 38 
U.S.C. Chapter 35 is denied. 



________________________________________
CHRISTOPHER J. GEARIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


